October 14, 1910. The opinion of the Court was delivered by
The facts appearing from the evidence as stated in the report of the referee and the decree of the Circuit Judge show beyond all doubt that the issues raised by the pleadings in this case were adjudicated against the plaintiff in another action entitled Mollie Fincher Means against Sovereign Camp of the Woodmen of the World. We can add nothing to the reasoning of the Circuit decree showing that there is no escape for the plaintiff from the plea of res judicata.
This result is peculiarly regrettable in one particular. The Sovereign Camp of the Woodmen of the World, supposing Charles A. Fincher to be the real beneficiary of the certificate sued on, paid to him the amount which fell due on the death of George E. Fincher. Mollie Fincher Means admits that she received from Charles A. Fincher, of the identical money so paid to him, two hundred dollars just before she attained her majority, which she spent for clothing necessary for her marriage. Afterwards in the suit brought by her she was adjudged to be the beneficiary of the certificate and entitled to recover $1,000, — the full amount of the certificate. Therefore, when Mollie Fincher Means collects the sum of one thousand dollars adjudged to be due her, she will have received two hundred dollars of the amount twice. It will be a hardship on the Sovereign Camp of the Woodmen of the World to have to pay again to her this sum of two hundred dollars, and it will be a dishonest act on her part to receive it twice; but however strong the evidence now offered on this point may be, the adjudication in the former case prevents this Court, as it did the Circuit Court, from granting any relief.
The judgment of this Court is that the judgment of the Circuit Court be affirmed. *Page 136